Citation Nr: 1450549	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  09-08 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, including erectile dysfunction, diabetic retinopathy, bilateral cataracts and fluctuating visual acuity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied entitlement to the benefits currently sought on appeal. 

The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing in Columbia, South Carolina in July 2009 to present testimony on the issues on appeal.  The hearing transcript has been associated with the claims file.

In October 2009, the Board denied entitlement to a separate compensable rating for impairment of the eyes secondary to diabetes mellitus, to include diabetic retinopathy, bilateral cataracts and fluctuating visual acuity and remanded the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus, including erectile dysfunction, diabetic retinopathy, bilateral cataracts and fluctuating visual acuity for additional development.

The Board notes that in a May 2014 Written Brief Presentation, the Veteran's representative presented arguments regarding the Veteran's claim for an increased rating for diabetes mellitus.  In doing so, the Veteran's representatives made multiple contentions involving various claimed disabilities of the Veteran that had been previously denied without specifically noting whether the Veteran wished to file a claim to reopen entitlement to service connection for these disabilities.  The Veteran's representative also indicated that the Veteran is unemployable as a result of his service-connected disabilities to include posttraumatic stress disorder (PTSD).  As the issue above is being remanded below for additional development, the Board also invites the Veteran and his representative to clarify if they wish to file any additional claims aside from the pending issue currently before the Board and the issue of entitlement to service connection for kidney disease which is referred below.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issue of entitlement to service connection for kidney disease, to include as secondary to service-connected diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of these matters, a remand is again required before the claim can be properly adjudicated. 

In its October 2009 remand, the Board noted that under 38 C.F.R. § 4.120, Diagnostic Code 7913, Note 1 instructs that any complication of diabetes that is compensable in its own right is to be afforded a separate evaluation.  In this case, the Veteran had described a number of symptoms that he attributes to his diabetes and potential complications thereof which include residuals of stroke, indigestion, diarrhea, dizziness, faintness, weakness, severe night sweats, pale skin, clumsy movements, confusion, extreme thirst, and itching all over the body.

As a result, the Board remanded the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus, including erectile dysfunction, diabetic retinopathy, bilateral cataracts and fluctuating visual acuity for additional development to include obtaining a VA examination to determine the nature and severity of complications of the Veteran's service-connected diabetes, such that a determination can be made as to whether any such complications may be entitled to separate compensation, or should be considered as part of the evaluation for diabetes mellitus.

Additionally, the Board also noted that in determining the appropriate evaluation for diabetes mellitus (to include any noncompensable complications included within that rating), the next higher evaluation of 40 percent is for application where the medical evidence shows that it is medically necessary for a veteran to avoid strenuous occupational and recreational activities, in addition to using insulin and following a restricted diet.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).

As a result, the Board specifically instructed the VA examiner to determine whether it is medically necessary for the Veteran to avoid strenuous occupational and recreational activities due to his diabetic conditions (other than peripheral neuropathy for which he is separately rated).

Per the October 2009 remand instructions, the Veteran underwent a VA examination in March 2010.  The examiner noted that the Veteran reported that his diabetes affected his activities of daily living.  The examiner indicated that the Veteran had diabetes mellitus which required oral medication and insulin twice daily for control.  The Veteran also had neuropathy and erectile dysfunction related to his diabetes.  The Veteran however did not have complications such as retinopathy, coronary artery disease, peripheral vascular disease or skin issues.  There was also a report of a "mini stroke" but there were no objective indications of a cerebrovascular accident.

However, the end of the examination report under the Further Comments section only reads "The Veteran's" as it appears any additional comment by the examiner was not included with the report.  As a result, while the March 2010 VA examination determined that the Veteran did not have certain complications which would entitle him to separate compensation, or should be considered as part of the evaluation for diabetes mellitus, no opinion was provided as to whether "it is medically necessary for the Veteran to avoid strenuous occupational and recreational activities due to his diabetic conditions (other than peripheral neuropathy for which he is separately rated)."

Therefore, it appears that additional records pertaining to the Veteran's diagnosis and treatment for his service connected disabilities may exist.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

Accordingly, additional development is necessary in order to obtain any outstanding medical records pertaining to the Veteran's disabilities on appeal to specifically include a potential complete report of the March 2010 VA examination conducted at the Columbia, South Carolina VA Medical Center.

Additionally, the Board notes that the March 2010 VA examination report that is currently associated with the claims file, does not comply with the Board's October 2009 instructions as it does not currently contain an opinion on whether it is medically necessary for the Veteran to avoid strenuous occupational and recreational activities due to his diabetic conditions (other than peripheral neuropathy for which he is separately rated).  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board parenthetically notes that the Veteran again underwent a VA examination in June 2011 to address his claim for entitlement to a total disability rating based on individual unemployability (TDIU).  The examination was conducted by the same examiner who performed the March 2010 VA examination.  The VA examiner noted that the Veteran gave a negative history for coronary artery disease, congestive heart failure, retinopathy, and peripheralvascular disease.  While the examiner noted that the Veteran's activities of daily living were affected because of his erectile dysfunction, she did not opine as to whether "it is medically necessary for the Veteran to avoid strenuous occupational and recreational activities due to his diabetic conditions (other than peripheral neuropathy for which he is separately rated)."

On remand, the RO/AMC should attempt to obtain the complete records from the March 2010 VA examination report to include a possible opinion that addresses the issue of whether "it is medically necessary for the Veteran to avoid strenuous occupational and recreational activities due to his diabetic conditions (other than peripheral neuropathy for which he is separately rated)."  

If the RO/AMC is unable to obtain any additional information from the March 2010 VA examination report regarding this specific inquiry, then the March 2010 VA examiner should be contacted in order for her to amend her examination report in accordance with the Board's September 2013 directives cited herein.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Obtain from the Columbia, South Carolina VA Medical Center (VAMC) all outstanding medical records to specifically include the complete report of a March 2010 VA examination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  If the March 2010 VA examination report is not obtained, or the complete March 2010 VA examination report does not specifically address whether it is medically necessary for the Veteran to avoid strenuous occupational and recreational activities due to his diabetic conditions, then return the claims file to the examiner that examined the Veteran in March 2010.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.

The examiner is specifically requested to: (a) State all currently diagnosed chronic complications of the Veteran's diabetes mellitus; (b) Where appropriate, complete additional examination worksheets for any chronic complications identified above (as directed by the current examination worksheet for diabetes mellitus); (c) Ensure that, if cerebrovascular disease and nephropathy continue to be diagnosed as secondary to diabetes mellitus, the current severity of these conditions is adequately described in the examination report; (d) Determine whether it is medically necessary for this Veteran to avoid strenuous occupational and recreational activities due to his diabetes mellitus, or due to any chronic complication of diabetes identified in (a) above.  If answered in the affirmative, please be specific as to which complication or complications requires the Veteran to avoid such activities.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then, perform any additional development necessary, and then readjudicate the Veteran's claim.  If her claim remains denied, she should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



